

CONVERSION AGREEMENT

 
THIS CONVERSION AGREEMENT (the “Agreement”) is entered into on this 30th day of
June, 2008 (the “Effective Date”), by and between WLG Inc., a Delaware
corporation (the “Company”), and Christopher Wood, with respect to the
conversion into equity by Mr. Wood, of certain outstanding Loans (as defined
below) previously made by Mr. Wood to the Company.
 
RECITALS
 
A. Mr. Wood has made loans to the Company of U.S. $1,700,000 (the “Loans”).
 
B. The Company requested Mr. Wood and Mr. Wood agreed to convert the principal
amount of such Loans into 1,700,000 shares of the Company’s 12% Series B
Convertible Preferred Stock (the “B Shares”), which B Shares have the terms set
forth in the Certificate of Designations, Preferences and Rights of Series B
Convertible Preferred Stock of WLG Inc., annexed hereto as Exhibit 1 (the
“Certificate of Designations”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts, the mutual promises of
the parties contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1. Conversion of Loans. Not later than ten (10) days following the date that the
Certificate of Designations is accepted for filing with the Secretary of State
of the State of Delaware, the Company will cause to be delivered to Mr. Wood one
or more certificates representing the B Shares into which the $1,700,000 of
Loans shall be converted pursuant to this Agreement. The Company agrees to file
immediately upon execution of this Agreement by the parties hereto, the
Certificate of Designations.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to Mr. Wood that it has taken all necessary corporate action to
authorize the execution and delivery of this Agreement, and that this Agreement,
once executed and delivered, will upon the Effective Date be a valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms. The B Shares, when issued in exchange for the Loans, shall be duly
authorized, validly issued and fully paid and non-assessable shares of capital
stock of the Company; Mr. Wood will acquire good title to the B Shares free and
clear of all liens, claims, security interests, covenants, restrictions,
preemptive rights, or other encumbrances of any kind.
 
3. Representations and Warranties of Mr. Wood. Mr. Wood represents and warrants
to the Company that he has the authority to execute this Agreement, and that
this Agreement, once executed and delivered, will upon the Effective Date be a
valid and binding agreement of Mr. Wood enforceable against Mr. Wood in
accordance with its terms. In addition, Mr. Wood represents and warrants to the
Company that he:
 
 
 

--------------------------------------------------------------------------------

 
(a) acknowledges and understands that an investment in the B Shares represents a
speculative investment involving a high degree of risk;
 
(b) is acquiring the B Shares for his own account and not for resale and can
bear the economic risk of an investment in the B Shares for an indefinite period
of time;
 
(c) acknowledges and understands that the issuance to him of the B Shares will
not be registered under the Securities Act of 1933, as amended (the “Act”), or
any state securities laws and, as a result, certificates representing the B
Shares and the shares of Common Stock issuable upon the conversion of the B
Shares (the “Conversion Shares”), will contain a legend, substantially stating
that they have not been registered under the Act or any State securities laws,
and that neither the Conversion Shares nor the B Shares (collectively, the
“Securities”) may be transferred in the absence of either (i) an opinion of
counsel satisfactory to the Company that such proposed transfer may be made
lawfully without the registration under the Act and applicable state securities
laws, or (ii) registration of such Securities with respect to the subject
transfer;
 
(d) is an “accredited investor,” as that term is defined in Rule 501(a) under
the Act;
 
(e)  acknowledges and understands that the Company will rely on his
representations and warranties contained herein for purposes of claiming an
exemption from the registration requirements under the Act and state securities
laws; and
 
(f) has reviewed and fully understands the Certificate of Designations.
 
5. Jurisdiction, Etc. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and disbursements.
 
 
2

--------------------------------------------------------------------------------

 
6. General Provisions. This Agreement constitutes the entire agreement of the
parties with respect to its subject matter, and all agreements and
understandings among the parties with respect to its subject matter are embodied
and expressed herein. This Agreement may be modified, amended, waived or revoked
only in a writing signed by all parties. This Agreement may be executed in one
or more counterparts and by facsimile, each of which shall be enforceable
against the party actually executing such counterparts and all of which together
shall constitute one instrument. This Agreement may not be assigned or otherwise
transferred without the prior express written consent of the other party hereto.
The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors and permitted
assigns of the parties hereto.
 


 
[Remainder of page intentionally left blank]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 

        WLG INC.:  
   
   
    By:   /s/ Christopher Wood  

--------------------------------------------------------------------------------

Christopher Wood, Chief Executive Officer               /s/ Christopher Wood   

--------------------------------------------------------------------------------

Christopher Wood, for himself


